DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 and 1/31/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh et al. US 2014/0343387.
(see at least [0034], [0037-[0094], Fig 1-Fig 9) a contact lens ([0034], contact lens) comprising: a lens section attachable to an eyeball ([0094], two ophthalmic devices (e.g. contact lenses), one placed on each eye); and one (431) or a plurality of structure portions provided in the lens section and intended to accumulate tears ([0059], a fluid may fill a cavity 431 and flow through a tube 435 connecting the cavity 431 to the pumping element 460).
Regarding claim 2, Pugh discloses wherein the one (431) or plurality of structure portions is formed to avoid a middle of the lens section (Fig 4 shows cavity 431 formed away and distanced from pump element 460).
Regarding claim 3, Pugh discloses wherein the one (431) or plurality of structure portions includes a channel provided inside the lens section ([0059], a fluid may fill a cavity 431 and flow through a tube 435 connecting the cavity 431 to the pumping element 460).
Regarding claim 4, Pugh discloses wherein the channel includes an inflow path enabled to draw tears in by a capillary phenomenon ([0077], micro electro mechanical systems (MEMS) may also provide pumping functions by compressing fluid samples or imparting impulse upon fluid samples).
Regarding claim 5, Pugh discloses wherein the channel includes a discharge path having a width wider than a width of the inflow path (Fig 6 shows channel 620 having a wider width than the water storage element that fluid also travels through).
([0075], pumping fluid samples both in and out of an ophthalmic device), in the channel (channel 870).
Regarding claim 17, Pugh discloses (see at least [0034], [0037-[0094], Fig 1-Fig 9) a detection method comprising: emitting light toward ([0100], light projection system) tears accumulated in one or a plurality of structure portions in a contact lens that includes a lens section attachable to an eyeball (Fig 1B, [0053], tear fluid), and the one or plurality of structure portions provided in the lens section and intended to accumulate tears ([0053], Ophthalmic Device 150 can provide an environment to perform analysis of ocular fluid while in contact with an ocular surface); and detecting, through the tears accumulated in the one or plurality of structure portions ([0053]), transmitted light transmitted by the contact lens ([0100], light projection system), reflected light reflected by the contact lens, diffracted-transmitted light diffracted and transmitted by the contact lens ([0100], light seen through the contact lens is interpreted as diffracted and transmitted through contact lens), or diffracted-reflected light diffracted and reflected by the contact lens, of the light emitted toward the tears accumulated in the one or plurality of structure portions ([0100], capable of sending a signal to the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. US 2014/0343387 in view of Okumura JPO 2015-203664.
Regarding claim 7, Pugh discloses the invention as described in claim 1 but does not disclose wherein the one or plurality of structure portions further includes a sealing section that includes a material dissolvable by tears and seals an inlet of the channel. However, Okumura teaches wherein the one or plurality of structure portions further includes a sealing section (sealing stop 16) that includes a material dissolvable by tears and seals an inlet of the channel ([0031], sealing stopper 16 made of the water-soluble polymer is gradually dissolved in the sample liquid 31). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the structures within Pugh with the sealing materials of Okumura for the purpose of optimizing the components within a microchannel device (Okumura, [0033]).
Regarding claim 12, Pugh discloses wherein the one or plurality of structure portions further includes a first optical element ([0046, one of two stacked layers that causes adhesion]) that guides external light to inside of the channel, a second optical element that guides the external light propagating through the inside of the channel to a ([0046], one of two stacked layers within a Lens or Ophthalmic Device) but does not disclose and a reaction material provided in the inside of the channel, the reaction material developing color or displaying fluorescence by enzymatic reaction or chemical reaction with tears. However, Okumura teaches a reaction material ([0031], sealing stopper 16 made of the water-soluble polymer is gradually dissolved in the sample liquid 31) provided in the inside of the channel, the reaction material developing color or displaying fluorescence by enzymatic reaction or chemical reaction with tears ([0031], water-soluble polymer). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the structures within Pugh with the sealing materials of Okumura for the purpose of optimizing the components within a microchannel device (Okumura, [0033]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. US 2014/0343387 in view of Okumura JPO 2015-203664 and in further view of Waite et al. US 2016/0018671.
	Regarding claim 8, Pugh in view of Okumura discloses the invention as described in claim 7 but does not teach wherein the one or plurality of structure portions further includes a suction chamber coupled to the channel. However, Waite teaches wherein the one or plurality of structure portions further includes a suction chamber coupled to the channel ([0075]-[0076], pressurization of the fluidic module due to blink applied pressure by the eyelids causes forced ejection of fluid). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh and Okumura with the fluidic module of Waite for the (Waite, [0079]).
	Regarding claim 9, Pugh in view of Okumura and in further of Waite discloses the invention as described in 8, and Waite further teaches wherein the one or plurality of structure portions further includes a plurality of storage chambers (Fig 3, plurality of chambers) that is coupled to the channel and stores tears ([0080], stored tear fluid that is used). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh and Okumura with the storage chambers of Waite to optimize the amount of post tear film in contact with the cornea (Waite, [0082]).
	Regarding claim 10, Pugh in view of Okumura and in further of Waite discloses the invention as described in 9, and Waite further teaches wherein the channel is subjected to a water-repellent treatment ([0031], fluidic module is comprised of membranes that are impermeable to water and other hydrophilic liquids). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh and Okumura with the membranes of Waite to increase impermeability and protection from water and other hydrophilic liquids (Waite, [0031]).
	Regarding claim 11, Pugh in view of Okumura and in further of Waite discloses the invention as described in 10 and Okumura further describes wherein each of the storage chambers (storage unit 11) includes a material that develops color ([0029], color developing agents) or displays fluorescence by enzymatic reaction or chemical reaction with tears. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh and Waite with the agents (Okumura, [0036]).
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. US 2014/0343387 in view of Atkin et al. US 2009/0165876.
Regarding claim 13, Pugh discloses the invention as described in claim 3 but does not disclose wherein the one or plurality of structure portions further includes a diffraction element disposed to be opposed to the channel in a thickness direction of the lens section. However, Atkin teaches wherein the one or plurality of structure portions further includes a diffraction element ([0206], diffractive grating) disposed to be opposed to the channel in a thickness direction of the lens section (Fig 36, detection zone is located longitudinally through the microfluidic channels (402) between the transmission windows (301)). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh with the diffractive components of Atkin for the purpose of optimizing the measurement of electromagnetic wave interaction within a system (Atkin, [0003]).
Regarding claim 14, Pugh in view of Atkins discloses the invention as described in claim 13 and Atkins further teaches wherein the one or plurality of structure portions further includes a reflection layer (Fig 37, angular reflective (412)) disposed to be opposed to the channel in the thickness direction of the lens section (Fig 37, [209], angular reflective (412) surfaces at either end of the channel (403) which redirect the photon path (302) through wave guides (301)).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device (Atkin, [0209]).
Regarding claim 15, Pugh discloses the invention as described in claim 3 but does not disclose wherein at least a portion of the channel has a prism shape, and the one or plurality of structure portions further includes a reflection layer and a diffraction element disposed to be opposed to each other with at least the portion having the prism shape of the channel interposed therebetween. However, Atkin teaches wherein at least a portion of the channel has a prism shape (Fig 37b, angular reflective surfaces 412), and the one or plurality of structure portions further includes ([0206], the device within Fig 37b may incorporate and is not limited to a diffractive component and a component with a reflective surface) a reflection layer (Fig 37b, 412) and a diffraction element (Fig 37b, waveguides (404, 406)) disposed to be opposed to each other with at least the portion having the prism shape of the channel interposed therebetween (Fig 37b, [0209],  path (302) may traverse fluidic and non-fluidic waveguides (404, 406) and pass between layers within the device by redirecting the light through transmissive windows or ports (405) between layers). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh with the diffractive components of Atkin for the purpose of optimizing the measurement of electromagnetic wave interaction within a system (Atkin, [0003]).
Regarding claim 16, Pugh in view of Atkins discloses the invention as described in claim 3 and Atkins further teaches wherein the one or plurality of structure portions further includes a reflection layer (Fig 37, angular reflective (412)) disposed to be (Fig 37, [209], angular reflective (412)surfaces at either end of the channel (403) which redirect the photon path (302) through wave guides (301)). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh with the reflective components of Atkin for the purpose of optimizing the guiding of photons within a system (Atkin, [0209]).
Regarding claim 18, Pugh in view of Atkins discloses the invention as described in claim 17, and Atkins further teaches wherein the one or plurality of structure portions further includes a reflection layer (Fig 37, angular reflective (412)) disposed to be opposed to the channel in the thickness direction of the lens section (Fig 37, [209], angular reflective (412) surfaces at either end of the channel (403) which redirect the photon path (302) through wave guides (301)), and the measurement method further includes detecting ([0209], Fig 37b, S and D refer to Source and Detector (of light)) the reflected light transmitted by the tears accumulated in the one or plurality of structure portions ([0209], fluid filled detection channel (304)), and reflected by the reflection layer (Fig 37c, 304), of the light emitted toward the tears accumulated in the one (Fig 37c, 304) or plurality of structure portions. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh with the reflective components of Atkin for the purpose of optimizing the guiding of photons within a system (Atkin, [0209]).
Regarding claim 19, Pugh in view of Atkins discloses the invention as described in claim 17, and Atkins further teaches wherein the one or plurality of structure portions further includes a diffraction element (Fig 37b, waveguides (404, 406))  disposed to be (Fig 37b, [0209],  path (302) may traverse fluidic and non-fluidic waveguides (404, 406) and pass between layers within the device by redirecting the light through transmissive windows or ports (405) between layers), and the measurement method further includes detecting ([0209], Fig 37b, S and D refer to Source and Detector (of light)) the diffracted-transmitted light diffracted by the diffraction element (Fig 37b shows light transmitted and directed by surface 412), and transmitted by the tears accumulated in the one or plurality of structure portions ([209], path 302 may be full of tears), of the light emitted toward the tears accumulated in the one or plurality of structure portions (Fig 37b light is shown transmitted through 302). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh with the reflective components of Atkin for the purpose of optimizing the guiding of photons within a system (Atkin, [0209]).
Regarding claim 20, Pugh in view of Atkins discloses the invention as described in claim 17, and Atkins further teaches wherein the one or plurality of structure portions further includes a diffraction element ([0206], diffractive grating) disposed to be opposed to the channel in a thickness direction of the lens section (Fig 36, detection zone is located longitudinally through the microfluidic channels (402) between the transmission windows (301)), and a reflection layer disposed to be opposed to the diffraction element with the channel interposed therebetween ([0206], the device within Fig 37b may incorporate and is not limited to a diffractive component and a component with a reflective surface and shows space in-between), of the channel, at least a portion opposed to the diffraction element has a prism shape (Fig 37b shows surface 412 to have a slanted shape), and the measurement method further includes detecting the diffracted-reflected light diffracted by the diffraction element ([0100], light seen through the contact lens is interpreted as diffracted and transmitted through contact lens), refracted by the portion having the prism shape of the channel [0209], Fig 37b, S and D refer to Source and Detector (of light)), transmitted by the tears accumulated in the one or plurality of structure portions ([209], path 302 may be full of tears), and reflected by the reflection layer (Fig 37b, 412), of the light emitted toward the tears accumulated in the one or plurality of structure portions (Fig 37b light is shown transmitted through 302). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Pugh with the reflective components of Atkin for the purpose of optimizing the guiding of photons within a system (Atkin, [0209]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weibel et al. US 2015/0164321, Grant et al. US 2014/0043588, and Abreu US 2002/0049389 are contact mounted devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872